Name: 2002/314/EC: Commission Decision of 25 April 2002 on the implementation of Decision 507/2001/EC of the European Parliament and of the Council concerning a set of actions relating to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries (Edicom) (notified under document number C(2002) 1282)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  trade policy;  information and information processing;  economic analysis;  European construction
 Date Published: 2002-04-30

 Avis juridique important|32002D03142002/314/EC: Commission Decision of 25 April 2002 on the implementation of Decision 507/2001/EC of the European Parliament and of the Council concerning a set of actions relating to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries (Edicom) (notified under document number C(2002) 1282) Official Journal L 113 , 30/04/2002 P. 0023 - 0030Commission Decisionof 25 April 2002on the implementation of Decision 507/2001/EC of the European Parliament and of the Council concerning a set of actions relating to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries (Edicom)(notified under document number C(2002) 1282)(2002/314/EC)THE EUROPEAN COMMISSION,Having regard to the Treaty establishing the European Community,Having regard to Decision 507/2001/EC of the European Parliament and of the Council of 12 March 2001 concerning a set of actions relating to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries (Edicom)(1) and in particular Article 3 thereof,Whereas:(1) Decision 507/2001/EC of the European Parliament and of the Council lays down the reference framework for an information network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries, and gives the Commission the task of implementing it.(2) The measures set out in this Decision meet the aims and conditions established by Decision 507/2001/EC and therefore qualify for Community funding.(3) The Commission should therefore approve the annual work programme including the distribution of annual expenditure.(4) The measures set out in this Decision are in accordance with the opinion of the Committee on statistics relating to the trading of goods between Member States and the Committee on statistics relating to the trading of goods with non-member countries, established by Council Regulation (EEC) No 3330/91(2) and Council Regulation (EEC) No 1172/95(3),HAS ADOPTED THIS DECISION,Article 1For the 2002 work programme, the measures qualifying for Community funding are set out in Annex I up to the amounts stated in Annex II to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 April 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 76, 16.3.2001, p. 1.(2) OJ L 316, 16.11.1991, p. 1.(3) OJ L 118, 25.5.1995, p. 10.ANNEX IEDICOM MEASURES - GENERAL WORK PROGRAMMEMeasures relating to the implementation of a higher-quality information network which is less costly and available more quickly, in line with the requirements of Community policyTHE 2002 WORK PROGRAMME WILL PURSUE THE FOLLOWING OBJECTIVES1. Production of advanced estimatorsThe objective of the proposed measures is to produce preliminary results at European level (EU and euro zones) which comply with minimum quality requirements at their level of aggregation. By comparing monthly statistics, as published initially and after revision, it will be possible to anticipate the final values of regularly revised data using appropriate econometric modelling or other suitable methodologies.2. Improvement in the quality of basic statistics in external tradeThe objective of the proposed measures is to improve the quality of the statistics and to analyse and improve the methods developed in Member States to control the data supplied by companies and the methods developed in Member States and the Commission (Eurostat) to control data at a more aggregated level. The outcome will be a thorough evaluation of the current methods in use and an assessment of the feasibility of the common platform at EU-level.3. Improvement in quality measurement and control of the external trade statisticsTraditionally, external flows have been measured by the customs administration, which has its own culture. In particular, as a tax administration, it makes extensive use of accounting practices, i.e. an apparently clear-cut distinction between true values and errors. Therefore, there is no tradition of quality control, error measurement and communication on reliability of external trade statistics in many Member States.The aim of the proposed measures is to respond to this unsatisfactory situation by enhancing quality measurement, control and assurance.4. Improvement in the updating process for statistical resultsThe aim of the proposed measures is to determine a harmonised updating procedure for reducing the impact of factors affecting the quality of statistics. A high level of variability in the updating process applied to monthly data reduces the degree of harmonisation of external trade statistics. To identify the best methods, the updating process applied by each Member State must therefore be studied both from the methodological point of view and from the publication policy (how often, over what period, etc.) perspective. Then, a more harmonised procedure/approach at Union-level (either the "best" practice used by one or more of the Member States, or a completely new approach) will be proposed.5. Improvement in the methods of adjusting statistical resultsIn Intrastat as in Extrastat, thresholds for data collection are used by the Member States in order to limit the burden on traders. There is currently no harmonisation of the methods or the tools for the adjustments that are required. The objective of the proposed measures is to find the best adjustment methods and develop a user-friendly and portable application to test alternative methods in the Member States.6. Dealing with asymmetries in IntrastatThe collection system of the statistics on intra-EU trade, Intrastat, generates sets of statistics which are not coherent at the level of intra-EU trade. The main reasons for this are known. The asymmetries are very important because they affect the reliability of the euro zone trade balance as well as the balance of payments and national accounts. Asymmetries are not limited to intra-EU trade and may occur with extra-EU partners.In order to address these problems and improve the situation of users at European level (EU, euro zone), the aim of the proposed measures is to compare and implement specific models to reconcile the divergent data, on the basis of several methods. At the same time, some Member States will carry out detailed "mirror" comparison exercises aimed at correcting any anomalies.7. Reconciliation of external trade statisticsExternal trade statistics is a statistical area which is unique in that two trading partners compile corresponding sets of data. The differences are identified by comparing import and export flows. The next step is to find explanations and make adjustments to the identified discrepancies as far as possible.Reconciliation exercises between partner countries are therefore an efficient way of checking and improving the quality of trade statistics. The proposed actions aim to produce a statistical methodology and computer tool that can be applied when reconciling trade data between two or more partners. The tool will be tested in an exercise between the EU and two of its major trading partners.Measures relating to the implementation of a network of information that is relevant and appropriate to users' changing needs, within the framework of Economic and Monetary Union and the international economic environmentTHE 2002 WORK PROGRAMME WILL PURSUE THE FOLLOWING OBJECTIVES:1. Improvement in the management of disclosure avoidance for foreign trade statisticsThe collection and dissemination of foreign trade statistics is a very detailed process. In many cases, this level of detail is not compatible with the rules on confidentiality which protect individual data provided by enterprises. Where necessary, the Member States apply their own rules for disguising data at national level and forward the initial data and the relevant authorised levels of publication to the Commission (Eurostat). The current techniques for disguising data are defined at Member State level and applied directly to the aggregates of the European Union and the Monetary Union.In addition to the measures proposed by Eurostat with the aim of standardising the methodology implemented by the Member States and by the Commission (Eurostat), other measures are envisaged with the objective of improving national practice.2. Analysis of seasonal adjustment qualityEurostat produces and disseminates monthly foreign trade indicators which are seasonally adjusted and corrected for working days.However, there are different methods of seasonal adjustment and correcting for working days and several ways of specifying the models. There is a need for a measurement of the quality of the indicators produced based on the main quality parameters. The objectives of the proposed measures are therefore:- to define and assess quality indicators for seasonally adjusted data, drawing a distinction between general indicators and those which might be specific to foreign trade data,- on the basis of genuine data, to test and assess the impact of the main assumptions made in the seasonal adjustment calculation on the quality indicators defined in the previous stage,- to provide a detailed assessment and recommendations.3. Improvement in the information on foreign trade indicesEurostat and most Member States publish unit value indices. In particular, Eurostat has developed an application for new external trade indices (NICE) enabling unit value indices to be calculated every month. The application is designed to be adaptable to changes in the composition of the euro zone and the European Union and to new user requirements.The objectives of the proposed measures are:- to ensure that IT development of the NICE application continues,- to increase the content of the accessible information by adding backward-extrapolated and seasonally-adjusted data,- to conduct a comparative analysis in some Member States of unit value indices and price indices.4. Improvement in the information on the value of tradeStatistics on the trading of goods are valued on a fob (free on board) basis for dispatches/exports and on a cif basis (insurance and freight charges included) for arrivals/imports. Publishing statistics on a fob basis for arrivals and imports, at least for aggregated results, would provide users with very useful information. This method is used in the area of the balance of payments, and the production of information on a double cif/fob basis is recommended by the United Nations. Pilot projects will be implemented in some Member States in 2002 with the aim of making this information available.Measures relating to the implementation of an information network better integrated into the general statistical system and adapted to developments in the administrative environmentTHE 2002 WORK PROGRAMME WILL PURSUE THE FOLLOWING OBJECTIVES:1. Development of trade registers and attention to globalisationFor the open economies of the EU, external trade statistics are a major source of information that is widely used by economists, policy-makers and business associations. However, to make full use of these data, most users need them to be linked with enterprise statistics for which a full set of variables is already available at EU level. On the other hand, it is important to provide the users with additional data measuring the impact of international groups on trade statistics. To achieve these goals, an action plan has been proposed that is divided into the two following topics: trade registers and globalisation.- Trade registersThe objective of the proposed measures is to establish connections between the trade and business registers so that a broad range of new analysis of external trade statistics can be carried out. For instance, it would be possible to measure the part of trade carried out by each economic sector. The links between trade and structural business statistics could also be analysed, for instance, the effect of trade on employment.- GlobalisationThe fundamental implication of globalisation makes it necessary to analyse and measure the activities of enterprises in a global as well as a national context. Traditionally, statistical data have focused on the international trade area with much less attention to other important cross border economic relationships such as the activities of multinational firms and intra-firm flows. The result is that statistics may fail to fully capture the scope of cross-border economic activities.The objective of the proposed measures is to examine the extent to which existing external trade statistics can contribute to the collection of this information and determine possible technical modifications to existing systems which can facilitate this collection.2. Improvement in user access to customs statisticsEurostat has developed an application (Taristat) providing access to some of the data in the TARIC customs database. This tool is sufficiently operational as far as the display of specific and isolated information is concerned. However, it would be possible to combine external trade statistics with customs data and to use the latter data as reference data when processing external trade data. This information would be very useful for those who use statistics for analysis purposes, particularly in the context of trade negotiations.The objective of the measure is therefore to provide Comext database users with easy access to basic information on tariff measures and customs duties.3. Analyses as part of the adaptation of the Intrastat systemIn addition to the simplification measures adopted over recent years, Eurostat has proposed a plan for adapting the Intrastat system (statistics on trade in goods between Member States) with the objective of making the rules more transparent and comprehensible, taking greater account of changes in national practices in certain fields (adjustments, timetables, quality etc.) and setting system parameters to provide results that meet Community needs in terms of quality requirements relating to coverage, reliability and availability.Two measures are proposed with the aim of:- completing the survey of information providers started in the first year of the programme in order to assess the current burden of providing Intrastat data,- reassessing information needs relating to the trade between Member States.4. Improvement in the information on the transport of goodsMany data are currently collected for the production of statistics on the transport of goods within the framework of the trade in goods with non-member countries and between the Member States. To improve the service offered to users of these statistics, it is proposed to improve and complete the existing information by cross-checking it with other available sources (transport statistics etc.). This measure should also provide an assessment of the quality of the data currently collected and could lead to new statistical products and/or proposals for optimising the collection of detailed data.Measures relating to the implementation of a network improving the statistical service provided to administrations and users and providers of dataTHE 2002 WORK PROGRAMME WILL PURSUE THE FOLLOWING OBJECTIVES:1. Consolidation of dissemination productsThe users of external trade statistics require rapid access to pertinent data. Rapid dissemination of data which are as up-to-date as possible and adapted to the needs of different users will establish the European Statistical System as the preferred supplier of data on the external and intra-Community trade of the EU and euro zone. A number of projects designed to meet this goal will be started or continued, in particular:- a survey of the information needs of private and public users of statistics published by Eurostat,- the development and concentration of dissemination tools at Eurostat.2. Development of a tool for classifying goodsSince statistical returns are completed on the basis of coded data and product classification is easily the most complex information to provide, there are plans to provide foreign trade operators with a tool for classifying goods.The main purpose of the proposed measures is to continue the development of a common software product allowing the automatic classification of goods.The product should be modular and interoperable at Community level, so that it can be adapted to existing information collection tools. On-line use via an Internet server should also be envisaged in the longer term.3. Dissemination of metadataIn order to improve the statistical service provided to administrations and users and providers of data, it is planned to improve access to the basic information on foreign trade statistics, including metadata such as nomenclatures, classifications and derived products (explanatory notes, key words, alphabetical indexes, transposition or correlation tables, etc.).The objective of the proposed measures is to continue the measures aimed at improving access to information on trade nomenclatures.Measures relating to the implementation of a network based on tools for the collection of information in the light of the latest technological advances in order to improve functions available to information providersTHE 2002 WORK PROGRAMME AIMS TO DEVELOP THE TOOLS FOR COLLECTING STATISTICAL INFORMATIONThe collection of data from companies and their treatment is a fundamental component of the external trade statistic system. One of the successes of the programme Edicom I was the development and implementation of collection tools for the Intrastat system used by a large number of companies (electronic forms IDEP/CN8 and IRIS, and Webforms). Owing to modifications of the technological environment, and in the light of the experience gained, the objectives of the measures proposed will be to:- ensure the continuity and development of these tools by making the necessary technological and functional modifications,- take into account new methodological requirements,- take into account developments in message standardisation,- ensure the promotion of modern collection tools, especially web forms.Measures relating to the implementation of an integrated and interoperable networkTHE 2002 WORK PROGRAMME WILL PURSUE THE FOLLOWING OBJECTIVES:The Edicom programme has methodological, organisational, legislative and computer components which require a coherent, integrated and synergic approach. The following measures are therefore proposed:1. Network modernisationMeasures will be taken to modernise the various elements of the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries. They will focus on the tools and methods used in:- processing and validating data,- communication between national administrations and Eurostat,- user access to statistical data and metadata, including greater use of the Internet and improvements to the software for disseminating statistics on the trading of goods (Comext).2. Development of an information system on methodologyAll of the methodological measures proposed must be coordinated to ensure their consistency and must aim at better integration of statistics on the trade of goods into the European statistical system. The measures must also be linked to existing methodology (including the acquis communautaire) and accompanied by teaching guides.Within this general context, it is proposed to continue the development of a comprehensive, coherent and consistent documentary base to support the overall project and enable the methodological information to be disseminated interactively in a user-friendly way using the latest technology.ANNEX IIEDICOM MEASURES - INDICATIVE COST BREAKDOWN>TABLE>